[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                     FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                 APRIL 4, 2007
                         No. 06-12114          THOMAS K. KAHN
                     Non-Argument Calendar         CLERK
                   ________________________

                      BIA No. A95-220-997

ROMAN ASHNUROV,


                                                 Petitioner,

                            versus

U.S. ATTORNEY GENERAL,

                                                 Respondent.
                   ________________________

                         No. 06-12115
                     Non-Argument Calendar
                   ________________________

                      BIA No. A95-220-998

VIRA KOSTINA,
                                                  Petitioner,

                            versus


U.S. ATTORNEY GENERAL,
                                                 Respondent.
                           ________________________

                     Petitions for Review of a Decision of the
                           Board of Immigration Appeals
                          _________________________

                                  (April 4, 2007)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Vira Kostina, as lead petitioner for herself and her husband, Roman

Ashnurov, petitions for review of the decisions of the Board of Immigration

Appeals that denied her second motion to reconsider and her motion to reopen her

petition for asylum under the Immigration and Nationality Act. Kostina argues

that the denial of her motion to reopen by the BIA was arbitrary and capricious

because she demonstrated meaningful change in the country conditions of Ukraine

that support a well-founded fear of future persecution. Because Kostina makes no

argument with regard to her appeal of the denial of her motion to reconsider, that

issue is waived. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th

Cir. 2005).

      “We review the BIA’s denial of a motion to reopen for abuse of discretion.

Our review is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006) (internal
                                          2
quotation marks and citations omitted). The BIA may grant a motion to reopen if

the movant presents new evidence that is material and was not available and could

not have been discovered or presented at the removal hearing. See 8 C.F.R.

§ 1003.2(c)(1). A petitioner is ordinarily permitted to file one motion to reopen

within 90 days of the date of the final order of removal, see 8 U.S.C.

§ 1229a(c)(7)(C)(i), but the time and numerical limitations do not apply to the

filing of a motion to reopen based on changed country conditions if supported by

evidence that is “material and was not available and would not have been

discovered or presented at the previous proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii);

see also 8 C.F.R. § 1003.2(c)(3)(ii).

      Kostina argues that the country conditions in Ukraine have changed and that

there is increased persecution of ethnic minorities in Ukraine, but her evidence

failed to prove materially changed country conditions. Although more detailed,

Kostina’s evidence was substantially the same as the evidence presented to the

Immigration Judge during the asylum hearing. The discrimination alleged in the

evidence, while harassing, also did not rise to the level of persecution. See

Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000). The BIA did not abuse

its discretion when it denied the motion to reopen.

      PETITION DENIED.



                                          3